Case 1:20-cv-06119-JMF Document 10 Filed 08/21/20 Page 1 of 2
              Case 1:20-cv-06119-JMF Document 10 Filed 08/21/20 Page 2 of 2

                                                                 Hon. Jesse M. Furman
                                                                       August 20, 2020
                                                                               Page 2


      We respectfully submit this request in good faith and not to cause undue delay.
The granting of this application will not impact any other scheduled deadlines. We thank
the Court for its time and attention to this matter.

Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan


John W. Egan


cc:     All counsel of record (via ECF)




65376360v.3
